Exhibit 10.14

MERCK & CO., INC.

CHANGE IN CONTROL SEPARATION BENEFITS PLAN

(Effective as Amended and Restated, as of the Restatement Date)

ARTICLE I

PURPOSE

All capitalized terms used in this Article I are defined in Article II, below.

The MSD Board originally adopted the Merck & Co., Inc. Change in Control
Separation Benefits Plan, effective November 23, 2004, in recognition that the
possibility of a Change in Control existed and that the threat or the occurrence
of a Change in Control would have resulted in significant distractions of its
key executive personnel because of the uncertainties inherent in such a
situation. In addition, the MSD Board determined that it was essential and in
the best interest of MSD and its stockholders at that time to retain the
services of its key executive personnel in the event of a threat of a Change in
Control and to ensure their continued dedication and efforts in such event
without undue concern for their personal financial and employment security.

In light of the Merck/Schering Plough Merger and the belief that the same Change
in Control risks continue to exist, the Compensation & Benefits Committee of the
MSD Board, pursuant to its authority under the terms of the Plan, amended and
restated the Plan to be effective as of the Restatement Date. Consistent with
the intent of the original Plan, the amended and restated Plan, maintains the
protections and benefits for key executive personnel of MSD and its subsidiaries
that were established by the original Plan. Changes reflected in the amendment
and restatement include, generally, (1) an update to the definition of Change in
Control to reflect that the applicable triggering event under the terms of the
Plan is a Change in Control of the Company (but not MSD), subject to the
amendment provisions regarding the effectiveness of this amendment, and
(2) other technical changes that have been determined to be necessary for the
proper operation of the Plan in light of the Merck/Schering-Plough Merger.

In addition to the MSD Board’s Compensation & Benefits Committee action, in
order to retain and acknowledge the protections and benefits provided under the
Plan to key executive personnel of MSD and its subsidiaries, the Board has also
adopted, effective as of the Restatement Date, the Plan as set forth in this
document.

ARTICLE II

DEFINITIONS

As used herein, the following words and phrases shall have the following
meanings:

2.1. Affiliate. The term “Affiliate” shall mean, with respect to any person or
entity, any entity directly or indirectly controlled by, controlling or under
common control with such person or entity.

2.2. Base Salary. The term “Base Salary” shall mean, as to any Participant, the
amount a Participant is entitled to receive as base wages or base salary on an
annualized basis as in effect immediately prior to a Change in Control or, if
greater, at any time thereafter, in each case without reduction for any pre-tax
contributions to benefit plans. Base Salary does not include bonuses,
commissions, overtime pay, shift pay, premium pay, cost of living allowances or
income from stock options, stock grants or other incentives.



--------------------------------------------------------------------------------

2.3. Board. The term “Board” shall mean the Board of Directors of the Company.

2.4. Bonus Amount. The term “Bonus Amount” shall mean, as to any Participant, an
amount equal to the Participant’s annual cash bonus which would have been
payable under the Bonus Plan in which he or she participates (x) as of
immediately prior to the Change in Control had he or she continued in employment
until the end of the fiscal year of the Employer in which the Change in Control
occurs and had bonuses been payable at “target” levels for such year or (y) if
greater, as of the Termination Date had he or she continued in employment until
the end of the fiscal year of the Employer in which the Termination Date occurs
and had bonuses been payable at “target” levels for such year.

2.5. Bonus Plans. The term “Bonus Plans” shall mean the Merck & Co., Inc.
Executive Incentive Plan and the Merck & Co., Inc. Annual Incentive Plan (or
successors thereto).

2.6. Cause. “Cause” for termination by the Employer of the Participant’s
employment shall mean (i) willful and continued failure by the Participant to
substantially perform the Participant’s duties on behalf of the Company or any
of its subsidiaries (other than any such failure resulting from the
Participant’s incapacity due to physical or mental illness or any such actual or
anticipated failure after the issuance of a Notice of Termination for Good
Reason by the Participant) for a period of at least thirty consecutive days
after a written demand for substantial performance has been delivered to the
Participant by the Responsible Person, which demand specifically identifies the
manner in which the Responsible Person believes that the Participant has not
substantially performed the Participant’s duties, (ii) willful misconduct or
gross negligence by the Participant which is demonstrably and materially
injurious to the Company or any of its subsidiaries, or (iii) the Participant is
convicted of, or has entered a plea of nolo contendere to, (x) a felony or
(y) any crime (whether or not a felony) involving dishonesty, fraud,
embezzlement or breach of trust. For purposes of clauses (i) and (ii) of this
definition, an act, or failure to act, on the Participant’s part shall not be
deemed “willful” if done, or omitted to be done, by the Participant in good
faith and with reasonable belief that the Participant’s act, or failure to act,
was in the best interest of the Employer. In addition, as to any Participant who
is an Executive Committee Member, the Participant shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
the Participant a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters of the entire membership of the Board at a meeting
of the Board (after reasonable notice to the Participant and an opportunity for
the Participant, together with the Participant’s counsel, to be heard before the
Board), finding in good faith that the Participant has committed Cause as set
forth in such clauses and specifying the circumstances constituting Cause. For
purposes of this definition, “Responsible Person” shall mean (i) for a
Participant who is an Executive Committee Member, the Board, and (ii) for a
Participant who is an Other Executive, the Executive Committee Member who is the
direct or indirect supervisor of the Participant.

 

2



--------------------------------------------------------------------------------

2.7. Change in Control. Following the Restatement Date, a “Change in Control”
shall mean the occurrence of any of the following:

(a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
“person” is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), immediately after which
such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than twenty percent (20%) of (i) the
then-outstanding Shares or (ii) the combined voting power of the Company’s
then-outstanding Voting Securities; provided, however, that in determining
whether a Change in Control has occurred pursuant to this paragraph (a), the
acquisition of Shares or Voting Securities in a Non-Control Acquisition (as
defined below) shall not constitute a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (i) an employee benefit plan (or a
trust forming a part thereof) maintained by (A) the Company or (B) any
corporation or other Person the majority of the voting power, voting equity
securities or equity interest of which is owned, directly or indirectly, by the
Company (for purposes of this definition, a “Related Entity”), (ii) the Company
or any Related Entity, or (iii) any Person in connection with a Non-Control
Transaction (as defined below);

(b) The individuals who, as of the Effective Date, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the members of the Board or, following a Merger (as defined below), the board of
directors of (i) the corporation resulting from such Merger (the “Surviving
Corporation”), if fifty percent (50%) or more of the combined voting power of
the then-outstanding voting securities of the Surviving Corporation is not
Beneficially Owned, directly or indirectly, by another Person (a “Parent
Corporation”) or (ii) if there is one or more than one Parent Corporation, the
ultimate Parent Corporation; provided, however, that if the election, or
nomination for election by the Company’s common shareholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of the Plan, be considered a member of the
Incumbent Board; and provided, further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Proxy
Contest; or

(c) The consummation of:

(i) A merger, consolidation or reorganization (x) with or into the Company or
(y) in which securities of the Company are issued (a “Merger”), unless such
Merger is a “Non-Control Transaction.” A “Non-Control Transaction” shall mean a
Merger in which:

(A) the stockholders of the Company immediately before such Merger own, directly
or indirectly, immediately following such Merger at least sixty percent (60%) of
the combined voting power of the outstanding voting securities of (1) the
Surviving Corporation, if there is no Parent Corporation or (2) if there is one
or more than one Parent Corporation, the ultimate Parent Corporation;

 

3



--------------------------------------------------------------------------------

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of (1) the Surviving
Corporation, if there is no Parent Corporation, or (2) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation; and

(C) no Person other than (1) the Company or another corporation that is a party
to the agreement of Merger, (2) any Related Entity, (3) any employee benefit
plan (or any trust forming a part thereof) that, immediately prior to the
Merger, was maintained by the Company or any Related Entity, or (4) any Person
who, immediately prior to the Merger had Beneficial Ownership of twenty percent
(20%) or more of the then outstanding Shares or Voting Securities, has
Beneficial Ownership, directly or indirectly, of twenty percent (20%) or more of
the combined voting power of the outstanding voting securities or common stock
of (x) the Surviving Corporation, if there is no Parent Corporation, or (y) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation; provided, however, that any Person described in clause (4) of this
subsection (C) may not, immediately following the Merger, Beneficially Own more
than thirty percent (30%) of the combined voting power of the outstanding voting
securities of the Surviving Corporation or the Parent Corporation, as
applicable, for the Merger to constitute a Non-Control Transaction;

(ii) A complete liquidation or dissolution of the Company; or

(iii) The sale or other disposition of all or substantially all of the assets of
the Company and its subsidiaries taken as a whole to any Person (other than
(x) a transfer to a Related Entity or (y) the distribution to the Company’s
shareholders of the stock of a Related Entity or any other assets).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of Shares Beneficially Owned by
the Subject Persons; provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company and, after such acquisition by the Company, the
Subject Person becomes the Beneficial Owner of any additional Shares or Voting
Securities and such Beneficial Ownership increases the percentage of the then
outstanding Shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur.

Prior to the Restatement Date, a “Change in Control” shall mean an “MSD Change
in Control” as defined in Section 2.26 of the Plan, subject to the terms of
Section 7.2 of the Plan.

2.8. Code. The term “Code” shall mean the Internal Revenue Code of 1986, as
amended.

2.9. Company. The term “Company” shall mean Merck & Co., Inc. after the
Restatement Date.

 

4



--------------------------------------------------------------------------------

2.10. Credited Service. The term “Credited Service” shall have the meaning
ascribed to it in the Pension Plan.

2.11. Effective Date. The “Effective Date” of the Plan is November 23, 2004, the
date of its approval by the Board of Directors of MSD.

2.12. Employer. The term “Employer” shall mean, as applicable to any
Participant, MSD or a subsidiary of MSD that employs the Participant or an
Affiliate which adopts the Plan pursuant to Section 4.1(d).

2.13. ERISA. The term “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended.

2.14. Excise Tax. The term “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, together with any interest or penalties imposed with
respect to such excise tax.

2.15. Executive Committee Member. The term “Executive Committee Member” shall
mean each individual who is an employee of an Employer and whom the Company’s
Chief Executive Officer has designated as a member of the Company’s Executive
Committee.

2.16. Executive Health Plan. The term “Executive Health Plan” shall mean the
Retiree Healthcare Plan for Key Executives or other similar or successor plan
adopted by the MSD Board to provide medical, dental and prescription drug
benefits under an insurance policy to certain employees of MSD or its
subsidiaries who, on the date their employment with MSD ends, do not meet the
requirements to be considered a retiree under the Health Plan.

2.17. Good Reason. “Good Reason” for termination by the Participant of the
Participant’s employment shall mean the occurrence (without the Participant’s
express written consent) of any one of the following acts by the Employer, or
failures by the Employer to act, following the occurrence of a Change in
Control:

(a) solely as to Participants who are Executive Committee Members: a significant
adverse change in the Participant’s authority, duties, responsibilities or
position (including title, reporting level and status as an executive officer
subject to Section 16(b) of the Exchange Act) from those in effect immediately
prior to the Change in Control; provided that, notwithstanding the foregoing,
the following is not “Good Reason”: (A) an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Employer
promptly after receipt of notice thereof given by the Participant, (B) a change
in the person to whom (but not the position to which) the Participant reports,
or (C) a transfer of the Participant’s employment to an Affiliate of the
Employer, if such transfer occurs before a Change in Control;

(b) solely as to Participants who are Other Executives: a significant adverse
change in the Participant’s authority, duties, responsibilities or position from
those in effect immediately prior to the Change in Control; provided that,
notwithstanding the foregoing, the following is not “Good Reason”: (A) an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Employer promptly after receipt of notice thereof given by
the Participant, or (B) a change of less than two levels in the position to
which the

 

5



--------------------------------------------------------------------------------

Participant reports, (C) a change in the person to whom the Participant reports,
(D) the Participant ceasing to be an executive officer subject to Section 16(b)
of the Exchange Act, or (E) a transfer of the Participant’s employment to an
Affiliate of the Employer, if such transfer occurs before a Change in Control
and

(c) as to Participants who are either Executive Committee Members or Other
Executives:

(i) a reduction in the Participant’s annual base salary as in effect immediately
prior to the Change in Control or as the same may be increased from time to time
following the Change in Control, or a reduction in the level of the
Participant’s bonus opportunity under the Bonus Plans as in effect immediately
prior to the Change in Control or as the same may be increased from time to time
following the Change in Control;

(ii) the Employer’s requiring the Participant to change the office location at
which the Participant is based which results in the Participant having a commute
to such location from the Participant’s residence in excess of 50 miles or in
excess of 120% (in miles) of the Participant’s commute immediately prior to the
date of such change of location, whichever is greater;

(iii) the failure by the Employer to pay to the Participant (x) any portion of
the Participant’s annual base salary, (y) any awards earned pursuant to the
Bonus Plans or (z) any portion of an installment of deferred compensation under
any deferred compensation program of the Company or its subsidiaries, including
the Employer, in each case within seven days of the date such compensation is
due;

(iv) (x) the failure by the Company or its subsidiaries, including the Employer,
to continue in effect any compensation plan or program in which the Participant
participates immediately prior to the Change in Control and which is material to
the Participant’s total compensation, including, without limitation, the Bonus
Plans and the Company’s or Employer’s Incentive Stock Plans, or any plans or
programs adopted in substitution therefor prior to the Change in Control, unless
an equitable arrangement (embodied in an ongoing substitute or alternative plan
or program) has been made with respect to such plan or program, or (y) the
failure by the Company or the Employer (as applicable) to continue the
Participant’s participation therein (or in such substitute or alternative plan
or program) on a basis not materially less favorable, both in terms of the
amount of benefits provided and the level of the Participant’s participation
relative to other positions as existed at the time of the Change in Control;

(v) (x) the failure by the Company or its subsidiaries, including the Employer,
to continue to provide the Participant with benefits substantially similar to
those enjoyed by the Participant under any of the Company’s or the Employer’s
pension and retirement (including, without limitation, the Pension Plan and the
Savings Plan), life insurance, medical, health and accident, disability, and
vacation plans and programs (including, without limitation, the Health Plan, the
Executive Health Plan and the Life Insurance Plan) in which the Participant
participates immediately prior to the Change in Control or (y) the taking of any
action by the Company or its subsidiaries, including the Employer, which would
directly or indirectly materially reduce any of such benefits or deprive the
Participant of any material fringe benefit enjoyed by the Participant
immediately prior to the Change in Control;

 

6



--------------------------------------------------------------------------------

(vi) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Plan, as contemplated in Article
VII hereof, if required to do so; or

(vii) any purported termination of the Participant’s employment by the Company
or its subsidiaries, including the Employer, which is not effected pursuant to a
Notice of Termination satisfying the requirements of Article V hereof (and for
purposes of this Plan, no such purported termination shall be effective).

The Participant’s right to terminate the Participant’s employment for Good
Reason shall not be affected by the Participant’s incapacity due to physical or
mental illness. The Participant’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.

Notwithstanding the foregoing, the occurrence of an event that would otherwise
constitute Good Reason hereunder shall cease to be an event constituting Good
Reason if (i) the Participant fails to provide the Employer with notice of the
occurrence of any of foregoing within the six-month period immediately following
the date on which the Participant first becomes aware (or reasonably should have
become aware) of the occurrence of such event, (ii) the Participant fails to
provide the Employer with a period of at least thirty days from the date of such
notice to cure such event prior to terminating his or her employment for Good
Reason or (iii) Notice of Termination is not provided to the Employer by the
Participant within ninety days following the day on which the thirty-day period
set forth in the preceding clause (ii) expires; provided, that the thirty-day
notice period required by clause (ii) and referred to in clause (iii) shall end
two days prior to the second anniversary of the Change in Control in the event
that the second anniversary of the Change in Control would occur during such
thirty-day period. With respect to communications addressed to the Employer, all
such communications shall be sent to the Corporate Secretary of the Company at
its headquarters.

2.18. Gross-Up Payment. The term “Gross-Up Payment” shall have the meaning given
thereto in Section 6.1(a).

2.19. Health Plan. The term “Health Plan” shall mean the one or more plans
sponsored by the Company or its subsidiaries that provide medical and dental
benefits, but only to the extent that such plans apply to salaried U.S.-based
employees of an Employer and to former salaried U.S.-based employees of an
Employer who are considered retirees thereunder and to the eligible dependents
of each of the foregoing.

2.20. Leave of Absence. The term “Leave of Absence” shall mean any leave of
absence, whether or not approved by the Company or the Employer, other than
(i) family medical leave, (ii) personal leave for jury duty, (iii) military
leave, (iv) any leave of absence approved for a period of less than six months
(including vacation time and paid time off) and (v) any leave of absence
approved for a period of six months or more from which the Participant actually
returns to work in less than six months.

 

7



--------------------------------------------------------------------------------

2.21. Life Insurance Plan. The term “Life Insurance Plan” shall mean one or more
plans sponsored by the Company or its subsidiaries that provide life insurance
benefits, but only to the extent that such plan applies to salaried U.S.-based
employees of an Employer and to former salaried U.S.-based employees of an
Employer who are considered retirees thereunder and to the eligible dependents
of each of the foregoing.

2.22. Merck/Schering-Plough Merger. The term “Merck/Schering-Plough Merger”
shall mean, collectively, the series of transactions contemplated by the
Agreement and Plan of Merger, dated March 8, 2009, among MSD (formerly known as
Merck & Co, Inc.), Schering-Plough Corporation, SP Merger Subsidiary One, Inc.,
and SP Merger Subsidiary Two, Inc.

2.23. Multiple. The “Multiple” applicable to a Participant shall be as follows:

(a) if the Participant is an Executive Committee Member as of the Termination
Date, three;

(b) if the Participant is an Other Executive and reports directly to an
Executive Committee Member as of the Termination Date, two; and

(c) if the Participant is an Other Executive and does not report directly to an
Executive Committee Member as of the Termination Date, one and one-half.

2.24. MSD. The term “MSD” shall mean Merck Sharp & Dohme Corp., formerly known
as Merck & Co., Inc. prior to the Restatement Date.

2.25. MSD Board. The term “MSD Board” shall mean the Board of Directors of
Merck & Co., Inc. prior to the Restatement Date and the Board of Directors of
Merck Sharp & Dohme Corp. on or after the Merck/Schering-Plough Merger.

2.26. MSD Change in Control. An “MSD Change in Control” shall mean the
occurrence of any of the following:

(a) An acquisition (other than directly from MSD) of any voting securities of
MSD (the “MSD Voting Securities”) by any “Person” (as the term “person” is used
for purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)), immediately after which such Person has
“Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than twenty percent (20%) of (i) the then-outstanding
shares of common stock of MSD (“MSD Shares”) or (ii) the combined voting power
of MSD’s then-outstanding MSD Voting Securities; provided, however, that in
determining whether a MSD Change in Control has occurred pursuant to this
paragraph (a), the acquisition of MSD Shares or MSD Voting Securities in a MSD
Non-Control Acquisition (as defined below) shall not constitute a MSD Change in
Control. A “MSD Non-Control Acquisition” shall mean an acquisition by (i) an
employee benefit plan (or a trust forming a part thereof) maintained by (A) MSD
or the Company or (B) any corporation or other Person the majority of the voting
power, voting equity securities or equity interest of which is owned, directly
or indirectly, by MSD (for purposes of this definition, an “MSD Related
Entity”), (ii) MSD or any MSD Related Entity, or (iii) any Person in connection
with a MSD Non-Control Transaction (as defined below);

 

8



--------------------------------------------------------------------------------

(b) The individuals who, as of the Restatement Date, are members of the MSD
Board (the “Incumbent MSD Board”), cease for any reason to constitute at least a
majority of the members of the MSD Board or, following a MSD Merger (as defined
below), the board of directors of (i) the corporation resulting from such MSD
Merger (the “MSD Merger Surviving Corporation”), if fifty percent (50%) or more
of the combined voting power of the then-outstanding voting securities of the
MSD Merger Surviving Corporation is not Beneficially Owned, directly or
indirectly, by another Person (an “MSD Merger Parent Corporation”) or (ii) if
there is one or more than one MSD Merger Parent Corporation, the ultimate MSD
Merger Parent Corporation; provided, however, that if the election, or
nomination for election by MSD’s common shareholders, of any new director was
approved by a vote of at least two-thirds of the Incumbent MSD Board, such new
director shall, for purposes of the Plan, be considered a member of the
Incumbent MSD Board; and provided, further, however, that no individual shall be
considered a member of the Incumbent MSD Board if such individual initially
assumed office as a result of an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the MSD Board (an “MSD Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
MSD Proxy Contest; or

(c) The consummation of:

(i) A merger, consolidation or reorganization (x) with or into MSD or (y) in
which securities of MSD are issued (an “MSD Merger”), unless such MSD Merger is
an “MSD Non-Control Transaction.” A “MSD Non-Control Transaction” shall mean a
MSD Merger in which:

(A) the stockholders of MSD immediately before such MSD Merger own, directly or
indirectly, immediately following such MSD Merger at least sixty percent
(60%) of the combined voting power of the outstanding voting securities of
(1) the MSD Merger Surviving Corporation, if there is no MSD Merger Parent
Corporation or (2) if there is one or more than one MSD Merger Parent
Corporation, the ultimate MSD Merger Parent Corporation;

(B) the individuals who were members of the Incumbent MSD Board immediately
prior to the execution of the agreement providing for such MSD Merger constitute
at least a majority of the members of the board of directors of (1) the MSD
Merger Surviving Corporation, if there is no MSD Merger Parent Corporation, or
(2) if there is one or more than one MSD Merger Parent Corporation, the ultimate
MSD Merger Parent Corporation; and

(C) no Person other than (1) MSD or another corporation that is a party to the
agreement of MSD Merger, (2) any MSD Related Entity, (3) any employee benefit
plan (or any trust forming a part thereof) that, immediately prior to the MSD
Merger, was maintained by MSD, any MSD Related Entity, or the Company or (4) any
Person who, immediately prior to the MSD Merger had Beneficial Ownership of
twenty percent (20%) or more of the then outstanding MSD Shares or MSD Voting
Securities, has Beneficial Ownership, directly or indirectly, of twenty percent
(20%) or more of the combined voting power of the outstanding voting securities
or common stock of (x) the MSD Merger Surviving Corporation, if there is no MSD
Merger Parent Corporation, or (y) if there is one or more than one MSD Merger

 

9



--------------------------------------------------------------------------------

Parent Corporation, the ultimate MSD Merger Parent Corporation; provided,
however, that any Person described in clause (4) of this subsection (C) may not,
immediately following the MSD Merger, Beneficially Own more than thirty percent
(30%) of the combined voting power of the outstanding voting securities of the
MSD Surviving Corporation or the MSD Merger Parent Corporation, as applicable,
for the MSD Merger to constitute a MSD Non-Control Transaction;

(ii) A complete liquidation or dissolution of MSD; or

(iii) The sale or other disposition of all or substantially all of the assets of
MSD and its subsidiaries taken as a whole to any Person (other than (x) a
transfer to a MSD Related Entity or (y) the distribution to MSD’s shareholders
of the stock of a MSD Related Entity or any other assets).

Notwithstanding the foregoing, a MSD Change in Control shall not be deemed to
occur solely because any Person (the “MSD Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the then outstanding MSD Shares
or MSD Voting Securities as a result of the acquisition of MSD Shares or MSD
Voting Securities by MSD which, by reducing the number of MSD Shares or MSD
Voting Securities then outstanding, increases the proportional number of MSD
Shares Beneficially Owned by the MSD Subject Persons; provided that if a MSD
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of MSD Shares or MSD Voting Securities by MSD and,
after such acquisition by MSD, the MSD Subject Person becomes the Beneficial
Owner of any additional MSD Shares or MSD Voting Securities and such Beneficial
Ownership increases the percentage of the then outstanding MSD Shares or MSD
Voting Securities Beneficially Owned by the MSD Subject Person, then a MSD
Change in Control shall occur.

2.27. Notice of Termination. The term “Notice of Termination” shall mean a
notice that indicates the specific provisions in this Plan relied upon as the
basis for any termination of employment and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of a
Participant’s employment under the provision so indicated. No purported
termination of employment shall be effective without a Notice of Termination.

2.28. Operating Unit. The term “Operating Unit” shall mean any subsidiary,
division or other operating unit of MSD.

2.29. Other Executive. The term “Other Executive” shall mean each employee of
the Employer (whether located in the United States or in another country)
designated as Grade 1 or Grade 2 (including subcategories within such Grades, if
any), excluding Executive Committee Members.

2.30. Participant. The term “Participants” shall mean those Executive Committee
Members and Other Executives who meet the eligibility requirements of Article
III of the Plan, excluding (x) individuals on Leave of Absence, (y) individuals
who remain employed solely pursuant to a separation agreement with the Company
or the Employer, and (z) individuals who provide services primarily to or in
respect of Merck Capital Ventures, LLC. An individual excluded as a Participant
pursuant to clause (x) of this Section 2.30 shall be so excluded only during
such Leave of Absence.

 

10



--------------------------------------------------------------------------------

2.31. Payment. The term “Payment” shall mean any payment or distribution in the
nature of compensation (within the meaning of Section 280G(b)(2) of the Code) to
or for the benefit of a Participant, whether paid or payable pursuant to this
Plan or otherwise.

2.32. Pension Plan. The term “Pension Plan” shall mean the Retirement Plan for
Salaried Employees of MSD.

2.33. Permanent Disability. The term “Permanent Disability” shall mean (i) that
a Participant is receiving long-term disability benefits under a disability plan
of the Company or its subsidiaries, including the Employer, in which the
Participant participates as of the Termination Date, or (ii) if there is no such
plan as of the Termination Date, that the Participant has been substantially
unable to perform his or her duties, services and responsibilities by reason of
a physical or mental infirmity for 180 consecutive days.

2.34. Plan. The term “Plan” shall mean the Merck & Co., Inc. Change in Control
Separation Benefits Plan, as amended and restated, as set forth in this
document.

2.35. Prior Equity Plans. The term “Prior Equity Plans” shall mean the MSD 2004
Incentive Stock Plan, the MSD 2001 Incentive Stock Plan, and the MSD 1996
Incentive Stock Plan (formerly known as the Merck & Co., Inc. 2004 Incentive
Stock Plan, Merck & Co., Inc. 2001 Incentive Stock Plan, Merck & Co., Inc. 1996
Incentive Stock Plan, respectively).

2.36. Restatement Date. The term “Restatement Date” shall mean the closing date
of the Merck/Schering-Plough Merger.

2.37. Pro-Rata Bonus. The term “Pro-Rata Bonus” shall mean, with respect to the
fiscal year in which a Participant’s Termination Date occurs, an amount equal to
the Bonus Amount multiplied by a fraction the numerator of which is the number
of whole and partial months that have elapsed in such fiscal year through the
Termination Date (counting any partial month as a whole month for this purpose)
and the denominator of which is twelve; provided, however, that the Pro-Rata
Bonus shall be reduced, but not below zero, to the extent of any annual cash
bonus the Participant receives from the Employer in respect of the fiscal year
in which the Termination Date occurs.

2.38. Savings Plan. The term “Savings Plan” shall mean the MSD Employee Savings
and Security Plan.

2.39. Severance Benefits. The term “Severance Benefits” shall mean the payments
and benefits payable in accordance with Article IV of the Plan.

2.40. Shares. The term “Shares” shall mean the shares of common stock, par value
$0.50 per share, of the Company as of and after the Restatement Date.

2.41. Supplemental Plan. The term “Supplemental Plan” shall mean the MSD
Supplemental Retirement Plan.

 

11



--------------------------------------------------------------------------------

2.42. Termination Date. The term “Termination Date” shall mean the date of the
termination of a Participant’s employment with the Employer as determined in
accordance with Articles V and IX.

ARTICLE III

ELIGIBILITY

3.1. Commencement of Participation.

(a) Executive Committee Members. Each Executive Committee Member as of the
Restatement Date who is employed by an Employer shall automatically be a
Participant in the Plan as of the Restatement Date. Each individual who is
designated by the Chief Executive Officer as an Executive Committee Member
following the Restatement Date and who is employed by an Employer shall
automatically be a Participant in the Plan as of the date of such designation.

(b) Other Executives. Each Other Executive as of the Restatement Date who is
employed by an Employer shall automatically be a Participant in the Plan as of
the Restatement Date. Each individual who is employed by an Employer and becomes
an Other Executive (whether by reason of being hired by an Employer or promoted
from lower grades) shall automatically be a Participant in the Plan as of the
date that he or she becomes an Other Executive.

(c) Further Participation Restrictions. An Executive Committee Member or Other
Executive must be an employee of an Employer to be eligible to participate in
the Plan.

3.2. Duration of Participation.

(a) Executive Committee Members. A Participant who is an Executive Committee
Member shall cease to be a Participant in the Plan (i) if, prior to a Change in
Control (but subject to Sections 4.2 and 8.2), he or she ceases to be an
Executive Committee Member, or (ii) if his or her employment with an Employer is
terminated under circumstances where he or she is not entitled to Severance
Benefits under the terms of this Plan; provided, however, that, subject to
Sections 4.2 and 8.2, if an Executive Committee Member ceases to be an Executive
Committee Member but remains an Other Executive, he or she shall continue to
participate in the Plan as an Other Executive.

(b) Other Executives. A Participant who is an Other Executive shall cease to be
a Participant in the Plan (i) if, prior to a Change in Control (but subject to
Sections 4.2 and 8.2), he or she ceases to be an Other Executive (other than by
reason of becoming an Executive Committee Member), or (ii) if his or her
employment is terminated under circumstances where he or she is not entitled to
Severance Benefits under the terms of this Plan.

(c) Notwithstanding anything to the contrary, in the event of a Change in
Control, a Participant on or immediately prior to such Change in Control shall
continue to be a Participant after the Change in Control even if his or her
employment is transferred to an Affiliate either on or following the Change in
Control.

 

12



--------------------------------------------------------------------------------

(d) A Participant entitled to Severance Benefits under the terms of this Plan
shall remain a Participant in the Plan until the full amount of the Severance
Benefits has been paid to him or her.

ARTICLE IV

SEVERANCE BENEFITS

4.1. Right to Severance Benefits.

(a) Subject to Section 4.1(b):

a Participant shall be entitled to receive Severance Benefits from the Employer
in the amount provided in Section 4.3(a) if (i) a Change in Control has occurred
and (ii) within two years thereafter, the Participant’s employment with the
Employer terminates for any reason, except that, notwithstanding the foregoing
provisions of this Section 4.1(a)(i), no Severance Benefits under Section 4.3(a)
shall be payable to a Participant should the Participant’s termination of
employment be (A) initiated by the Employer for Cause, (B) by reason of
Permanent Disability, (C) initiated by the Participant other than for Good
Reason, (D) by reason of the Participant’s death or (E) an Excluded Termination
(as defined in Section 4.1(c)); and

a Participant shall be entitled to receive Severance Benefits from the Employer
in the amount provided in Section 4.3(b) if (i) a Change in Control has occurred
and (ii) within two years thereafter, the Participant’s employment with the
Employer terminates for any reason, except that, notwithstanding the foregoing
provisions of this Section 4.1(a)(ii), no Severance Benefits under
Section 4.3(b) shall be payable to a Participant should the Participant’s
termination of employment be (A) initiated by the Employer for Cause, (B) by
reason of Permanent Disability, (C) initiated by the Participant other than for
Good Reason or (D) by reason of the Participant’s death.

(b) No Severance Benefits shall be provided to a Participant unless the
Participant has properly executed and delivered to the Employer a release of
claims and that release of claims has become irrevocable as provided therein.
Such release of claims shall not be accepted by the Employer unless it is
executed on or after the Participant’s Termination Date. The initial release of
claims is attached to this Plan as Appendix A. Prior to the occurrence of a
Change in Control, but subject to Section 8.2, the release of claims may be
revised by the Employer. The Employer may in any event modify the release of
claims to conform it to the laws of the local jurisdiction applicable to a
Participant so long as such modification does not increase the obligations of
the Participant thereunder.

(c) If, following a Change in Control, a Participant’s employment with the
Employer terminates in connection with the sale, divestiture or other
disposition of the stock or assets of any Operating Unit (or part thereof) (a
“Transaction”), such termination shall not be a termination of employment of the
Participant for purposes of the Plan, and (notwithstanding the rights provided
to the Participant by Section 4.1(a)(i)) the Participant shall not be entitled
to Severance Benefits as a result of such termination of employment if (i) the
Participant is offered

 

13



--------------------------------------------------------------------------------

continued employment, or continues in employment, with the divested Operating
Unit (or part thereof) or the purchaser of the stock or assets of the Operating
Unit (or part thereof), or one of their respective Affiliates (the
“Post-Transaction Employer”), as the case may be, on terms and conditions that
would not constitute Good Reason and (ii) the Company obtains an agreement from
the acquiror of the stock or assets of the divested Operating Unit (or part
thereof), enforceable by the Participant, to provide or cause the
Post-Transaction Employer to provide severance pay and benefits, if the
Participant accepts the offered employment or continues in employment with the
Post-Transaction Employer or its Affiliates following the Transaction, (A) at
least equal to the Severance Benefits set forth in Section 4.3(a) and
(B) payable upon a termination of the Participant’s employment with the
Post-Transaction Employer and its Affiliates within such portion of the two-year
period described in Section 4.1(a)(i) as is then remaining and under the same
circumstances set forth in Section 4.1(a)(i). For purposes of this
Section 4.1(c), the terms “Cause” and “Good Reason” shall have the meanings
ascribed to them in Sections 2.6 and 2.16 respectively, but the term “Employer”
as it is used in those Sections shall be deemed to refer to the entity employing
the Participant after the Transaction, the term “Company” as used in those
Sections shall be deemed to refer to such entity or, if applicable, the ultimate
parent corporation of such entity, and the term “Board” as used in those
Sections shall refer to the body serving the function of a board of directors
for such entity or, if applicable, the ultimate parent corporation of such
entity.

A termination of employment described in this Section 4.1(c) is herein referred
to as an “Excluded Termination.” In the circumstances described in this
Section 4.1(c), the Participant shall not be entitled to receive Severance
Benefits under Section 4.3(a) of this Plan whether or not the Participant
accepts the offered employment or continues in employment. The provisions of
this Section 4.1(c) do not create any entitlement to Severance Benefits from the
Employer in any circumstances whatsoever and are to be construed solely as a
limitation on such entitlement in the circumstances herein set forth.

(d) For purposes of determining a Participant’s and the Employer’s rights and
obligations under the Plan, the transfer of employment of a Participant from the
Employer or one of its subsidiaries to an Affiliate of an Employer, or from such
Affiliate to the Employer or one of its subsidiaries, in each case whether
before or after the Change in Control, shall not constitute a termination of
employment for purposes of the Plan; provided, however, that if such transfer
takes place on or after the Change in Control, the Affiliate employing the
Participant shall, with respect to that Participant, become the Employer for all
purposes under the Plan.

4.2. If (i) a Participant’s employment is terminated by the Employer without
Cause prior to the date of a Change in Control or (ii) an action is taken with
respect to the Participant prior to the date of a Change in Control that would
constitute Good Reason if taken after a Change in Control, and the Participant
reasonably demonstrates that such termination or action (A) was at the request
of a third party that has indicated an intention or taken steps reasonably
calculated to effect a Change in Control or (B) otherwise arose in connection
with, or in anticipation of, a Change in Control that has been threatened or
proposed, such termination or action shall be deemed to have occurred after such
Change in Control for purposes of the Plan, so long as such Change in Control
actually occurs. If any such termination or action occurs while an agreement is
pending and the effective provisions of such agreement provide for a transaction
or transactions which if consummated would constitute a Change in Control, then
such termination or action shall conclusively be presumed to have occurred in
connection with a Change in Control.

 

14



--------------------------------------------------------------------------------

4.3. Amount of Severance Benefits.

(a) Subject to Sections 4.3(c) through 4.3(f), if a Participant’s employment is
terminated in circumstances entitling him or her to the Severance Benefits
provided in this Section 4.3(a), such Participant shall be entitled to each of
the following:

(i) The Employer shall pay to the Participant a Pro-Rata Bonus in a lump sum
within thirty days following the Termination Date.

(ii) The Employer shall pay to the Participant, as severance pay and in lieu of
any further Base Salary for periods subsequent to the Termination Date, an
amount of cash equal to the Multiple times the sum of (A) the Base Salary and
(B) the Bonus Amount, with such severance pay to be paid in substantially equal
installments not less often than monthly over a number of years equal to the
Multiple, or, as to any Participant whose Multiple has been reduced pursuant to
the following proviso, over the period from the Termination Date through the
date on which the Participant attains age 65; provided, however, that, for
purposes of this Section 4.3(a)(2), (i) the Multiple shall be reduced if the
number of days from the Termination Date to the date on which the Participant
attains age 65 is less than (x) 1,095, if the Multiple applicable to the
Participant is three, (y) 730, if the Multiple applicable to the Participant is
two or (z) 547, if the Multiple applicable to the Participant is one and
one-half (in each case determined without regard to the proviso) (whichever of
(x), (y) or (z) is applicable to the Participant, the “Applicable Number”), and
(ii) the Multiple as so reduced shall be determined by multiplying the Multiple
(determined without regard to this proviso) times a fraction, the numerator of
which is the number of days from the Termination Date through the date that the
Participant attains age 65 and the denominator of which is the Applicable
Number.

(iii) For Participants who are U.S.-based employees eligible to participate in
the Health Plan and Life Insurance Plan, for a period (the “Continuation
Period”) equal to the lesser of (i) the number of full and partial years
subsequent to the Participant’s Termination Date equal to the Multiple or
(ii) the period beginning on the Participant’s Termination Date and ending on
his or her 65th birthday, the Employer shall continue, on behalf of the
Participant and his or her dependents and beneficiaries, the medical, dental and
life insurance benefits that were being provided to the Participant and his or
her dependents and beneficiaries under the Health Plan and Life Insurance Plan
immediately prior to the Change in Control or, if greater, as of the Termination
Date. The cost to the Participant of such coverage and the terms and conditions
of such coverage, in each case during the Continuation Period, shall be the same
as those applicable to similarly situated active U.S-based employees of the
Employer during the Continuation Period. Following the Continuation Period, the
Participant and his or her dependents and beneficiaries shall be eligible to
elect medical and/or dental continuation coverage pursuant to Section 601 of
ERISA and Section 4980B of the Code, and the cost of such medical and dental
continuation coverage shall be the same as is charged to terminated former
salaried U.S.-based employees of the Employer and its subsidiaries during such
period. The obligation under this Section 4.3(a)(3) with respect to the
foregoing benefits shall be reduced to the extent that the Participant obtains
any such benefits pursuant to a

 

15



--------------------------------------------------------------------------------

subsequent employer’s benefit plans, in which case the Employer may reduce or
eliminate the coverage and benefits it is required to provide the Participant
hereunder as long as the aggregate coverages and benefits of the combined
benefit plans are no less favorable to the Participant than the coverages and
benefits required to be provided hereunder. In addition, no benefits shall be
provided pursuant to this Section 4.3(a)(3) to the extent that the Participant
is entitled to the same type of benefits as a retiree of the Employer, including
those eligible for treatment as a retiree under Section 4.3(b)(2),
Section 4.3(b)(3) or Section 4.3(b)(4).

(iv) If the Participant is U.S.-based and is eligible to receive
Employer-provided financial planning services as of the Termination Date, the
Employer shall, at its expense, continue to provide such financial planning
services to the Participant during the calendar year in which the Termination
Date occurs and during the next following calendar year.

(v) The Employer shall, at its expense, permit the Participant to participate in
outplacement assistance services which are (1) as to Executive Committee
Members, at a level appropriate for senior management of a public company but
not less than the same as at the highest level provided under the MSD Separation
Benefits Plan for Nonunion Employees as in effect from time to time and (2) as
to Other Executives, the same as at the highest level provided under the MSD
Separation Benefits Plan for Nonunion Employees as in effect from time to time.
Outplacement benefits shall be provided in kind; cash shall not be paid in lieu
thereof, nor will cash Severance Benefits be increased if a Participant declines
or does not use the outplacement benefits.

(b) Subject to Sections 4.3(c) through 4.3(f), if a Participant’s employment is
terminated in circumstances entitling him or her to the Severance Benefits
provided in this Section 4.3(b), such Participant shall be entitled to each of
the following:

(i) The Participant shall be entitled to the pension benefits as described in
Appendix B.

(ii) For Participants who are U.S.-based employees eligible to participate in
the Health Plan, if the Participant on his or her Termination Date is not at
least age 55 with the requisite amount of service with an Employer to satisfy
the requirements to be considered a retiree under the Health Plan but would
attain at least age 50 and meet the service requirements to be considered a
retiree under the Health Plan within two years following the date of the Change
in Control (assuming continued employment during the entirety of such two-year
period), then the Participant shall be eligible for retiree healthcare benefits
under the Health Plan on his or her Termination Date on the same terms and
conditions applicable to salaried U.S.-based employees of the Employer whose
employment terminated the last day of the month prior to the Participant’s
Termination Date who were treated as retirees under the Health Plan as of that
date.

(iii) For Participants who are U.S.-based employees eligible to participate in
the Executive Health Plan who on their Termination Date are not eligible to be
considered retirees under the Health Plan (including under Section 4.3(b)(2)),
if the Participant on his or her Termination Date does not satisfy the age
requirement (or for Participants who are Executive Committee Members, the age or
service requirements) to be considered a retiree under

 

16



--------------------------------------------------------------------------------

the Executive Health Plan but would satisfy such requirements to be considered a
retiree under the Executive Health Plan within two years following the date of
the Change in Control (assuming continued employment during the entirety of such
two-year period), then the Participant shall be eligible for retiree healthcare
benefits under the Executive Health Plan on his or her Termination Date on the
same terms and conditions applicable to salaried U.S.-based employees of the
Employer whose employment terminated the last day of the month prior to the
Participant’s Termination Date who were treated as retirees under the Executive
Health Plan as of that date.

(iv) For Participants who are U.S.-based employees eligible to participate in
the Life Insurance Plan, if the Participant on his or her Termination Date is
not either at least age 65 or at least age 55 with the requisite amount of
service with an Employer to satisfy the requirements to be considered a retiree
under the Life Insurance Plan but would attain at least age 65 or at least age
50 and meet the service requirements to be considered a retiree under the Life
Insurance Plan within two years following the date of the Change in Control
(assuming continued employment during the entirety of such two-year period),
then the Participant shall be eligible for retiree life insurance benefits under
the Life Insurance Plan on his or her Termination Date on the same terms and
conditions applicable to salaried U.S.-based employees of the Employer whose
employment terminated the last day of the month prior to the Participant’s
Termination Date who were treated as retirees under the Life Insurance Plan as
of that date.

(v) The Employer may, to the extent it deems necessary or appropriate (including
to comply with applicable law and to preserve grandfathered status of
arrangements subject to Section 409A of the Code), (1) cause the benefits set
forth in Appendix B to be paid from the Supplemental Plan, from new arrangements
or otherwise from the Employer’s general assets and (2) cause the benefits set
forth in Section 4.3(b)(2), 4.3(b)(3) or 4.3(b)(4) to be provided from insured
arrangements (including the Executive Health Plan), or pursuant to new
arrangements, individual arrangements or otherwise.

(c) The payments and benefits under this Plan to a Participant are intended to
constitute the exclusive payments in the nature of severance or termination pay
that shall be due to a Participant upon termination of his or her employment
without Cause or for Good Reason following a Change in Control and shall be in
lieu of any such other payments under any agreement, plan, practice or policy of
the Company or its subsidiaries, including the Employer,. Accordingly, if a
Participant is a party to an employment, severance, termination, salary
continuation or other or similar agreement with the Company or its subsidiaries,
including the Employer, or is a participant in any other severance plan,
practice or policy of the Company or its subsidiaries, including the Employer,
the severance pay to which the Participant is entitled under this Plan shall be
reduced (but not below zero) by the amount of severance pay to which he or she
is entitled under such other agreement, plan, practice or policy; provided that
the reduction set forth in this sentence shall not apply as to any other such
agreement, plan, practice or policy that contains a reduction provision
substantially similar to this Section 4.3(c) so long as the reduction provision
of such other agreement, plan, practice or policy is applied. The severance pay
to which a Participant is otherwise entitled shall be further reduced (but not
below zero) by any cash payments to which the Participant may be entitled
(x) under any federal, state or local plant-closing (or similar or analogous)
law (including, without limitation, pursuant to the U.S.

 

17



--------------------------------------------------------------------------------

Worker Adjustment and Retraining Notification Act) or (y) under any law outside
the U.S. with respect to the payment of severance, termination indemnities or
other, similar payments. In addition, cash Severance Benefits shall be reduced
by the amount of short-term or long term disability benefits payable to a
Participant under any plan, program or arrangement of the Company or its
subsidiaries, including the Employer, in the event that cash Severance Benefits
payable hereunder cannot, by law, reduce the amount of short-term or long-term
disability benefits payable to a Participant under such plan, program, or
arrangement. Non-cash Severance Benefits shall be provided under this Plan
without duplication of the same or similar benefits to which a Participant may
be entitled under any such agreement, plan, practice or policy.

(d) The Participant shall not be required to mitigate the amount of any payment
provided for in this Plan by seeking other employment or otherwise and, except
as provided in Section 4.3(a)(3), no such payment shall be offset or reduced by
the amount of any compensation or benefits provided to the Executive in any
subsequent employment.

(e) The Employer’s obligation to provide the Severance Benefits to a
Participant, other than those set forth in Section 4.3(b)(1), shall be
conditioned on the Participant’s continued compliance in all material respects
with the restrictive covenants set forth in Section 6 of the release of claims
attached hereto as Appendix A.

(f) Any action taken by the Company or its subsidiaries, including the Employer,
that (i) forms a basis of a Participant’s termination of employment for Good
Reason or (ii) is taken following the provision of a Notice of Termination and
would constitute Good Reason shall be disregarded in calculating the payments
and benefits to be provided pursuant to this Section 4.3.

ARTICLE V

TERMINATION OF EMPLOYMENT

5.1. Written Notice Required. Any purported termination of employment, whether
by the Employer or by the Participant, shall be communicated by written Notice
of Termination to the other. With respect to communications addressed to the
Employer, such communication shall be sent to the Corporate Secretary of the
Company at its headquarters.

5.2. Termination Date. In the case of the Participant’s death, the Participant’s
Termination Date shall be his or her date of death. In all other cases, the
Participant’s Termination Date shall be the date specified in the Notice of
Termination subject to the following:

(a) If the Participant’s employment is terminated by the Employer for Cause or
due to Permanent Disability, the date specified in the Notice of Termination
shall be at least 30 days from the date the Notice of Termination is given to
the Participant, provided that in the case of Permanent Disability the
Participant shall not have returned to the full-time performance of his or her
duties during such period of at least thirty days; and

(b) If the Participant terminates his or her employment for Good Reason, the
date specified in the Notice of Termination shall not be more than sixty days
from the date the Notice of Termination is given to the Employer.

 

18



--------------------------------------------------------------------------------

5.3. If the Participant terminates his or her employment for Good Reason, the
Employer may, in its discretion, require the Participant to remain employed for
transition purposes for not more than thirty days after the Termination Date
(such period, the “Extension Period”). If the Employer elects to continue the
Participant’s employment during the Extension Period pursuant to this
Section 5.3, then (i) during the Extension Period, the Participant shall
continue to receive compensation and employee benefits that are the same as in
effect prior to the commencement of the Extension Period and (ii) no act,
circumstance or occurrence during the Extension Period shall affect the right of
the Participant to receive the Severance Benefits determined as of the
Termination Date, or if greater, determined as of the end of the Extension
Period.

ARTICLE VI

EFFECT OF SECTIONS 280G AND 4999 OF THE CODE

6.1. Executive Committee Members. This Section 6.1 shall be applicable solely to
Participants who are Executive Committee Members.

(a) Anything in this Plan to the contrary notwithstanding, in the event it shall
be determined that any Payment to or in respect of a Participant would be
subject to the Excise Tax, then the Participant shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by the Participant of all taxes (and any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, the Participant retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments. The
Employer’s obligation to make Gross-Up Payments under this Section 6.1 shall not
be conditioned upon the Participant’s termination of employment.

(b) Subject to the provisions of Section 6.1(c), all determinations required to
be made under this Section 6.1, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by the Company’s independent
accounting firm (the “Accounting Firm”). The Accounting Firm shall provide
detailed supporting calculations both to the Employer and the Participant within
thirty business days of the receipt of notice from the Participant that there
has been a Payment or such earlier time as is requested by the Employer. In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Company shall
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 6.1, shall be paid by the Employer to the Participant within thirty
days of the receipt of the Accounting Firm’s determination. Any determination by
the Accounting Firm shall be binding upon the Employer and the Participant. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments that will not have been made by the Employer
should have been made (the “Underpayment”), consistent with the calculations
required to be made hereunder. In the event the Employer exhausts its remedies
pursuant to

 

19



--------------------------------------------------------------------------------

Section 6.1(c) and the Participant thereafter is required to make a payment of
any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Employer to or for the benefit of the Participant.

(c) The Participant shall notify the Employer in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Employer of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than ten business days after the Participant is
informed in writing of such claim. The Participant shall apprise the Employer of
the nature of such claim and the date on which such claim is requested to be
paid. The Participant shall not pay such claim prior to the expiration of the
thirty-day period following the date on which the Participant gives such notice
to the Employer (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Employer notifies the
Participant in writing prior to the expiration of such period that the Employer
desires to contest such claim, the Participant shall:

(i) give the Employer any information reasonably requested by the Employer
relating to such claim,

(ii) take such action in connection with contesting such claim as the Employer
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Employer,

(iii) cooperate with the Employer in good faith in order effectively to contest
such claim, and

(iv) permit the Employer to participate in any proceedings relating to such
claim;

provided, however, that the Employer shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 6.1(c),
the Employer shall control all proceedings taken in connection with such
contest, and, at its sole discretion, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either pay the tax claimed to the appropriate taxing authority on
behalf of the Participant and direct the Participant to sue for a refund or
contest the claim in any permissible manner, and the Participant agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Employer shall determine; provided, however, that, if the Employer pays such
claim and directs the Participant to sue for a refund, the Employer shall
indemnify and hold the Participant harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties) imposed with respect
to such payment or with respect to any imputed income in connection with such
payment; and provided, further, that any extension of the statute of

 

20



--------------------------------------------------------------------------------

limitations relating to payment of taxes for the taxable year of the Participant
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Employer’s control of the
contest shall be limited to issues with respect to which the Gross-Up Payment
would be payable hereunder, and the Participant shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

(d) If, after the receipt by the Participant of a Gross-Up Payment or payment by
the Employer of an amount on the Participant’s behalf pursuant to
Section 6.1(c), the Participant becomes entitled to receive any refund with
respect to the Excise Tax to which such Gross-Up Payment relates or with respect
to such claim, the Participant shall (subject to the Employer’s complying with
the requirements of Section 6.1(c), if applicable) promptly pay to the Employer
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after payment by the Employer of an amount
on the Participant’s behalf pursuant to Section 6.1(c), a determination is made
that the Participant shall not be entitled to any refund with respect to such
claim and the Employer does not notify the Participant in writing of its intent
to contest such denial of refund prior to the expiration of 30 days after such
determination, then the amount of such payment shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

Notwithstanding any other provision of this Section 6.1, the Employer may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Participant, all
or any portion of any Gross-Up Payment, and the Participant hereby consents to
such withholding and payment.

6.2. Other Executives. This Section 6.2 shall be applicable solely to
Participants who are Other Executives.

(a) Anything in this Plan to the contrary notwithstanding, in the event it shall
be determined that any Payment to or in respect of a Participant would be
subject to the Excise Tax, then the Payments shall be reduced (but not below
zero) if and to the extent that a reduction in the Payments would result in the
Participant retaining a larger amount, on an after-tax basis (taking into
account federal, state and local income taxes and the Excise Tax) than if the
Participant received the entire amount of such Payments. Unless the Participant
shall have given prior written notice specifying a different order to the
Employer to effectuate the foregoing, the Employer shall reduce or eliminate the
Payments by first reducing or eliminating the portion of the Payments which are
not payable in cash and then by reducing or eliminating cash payments, in each
case in reverse order beginning with payments or benefits which are to be paid
the farthest in time from the Determination (as defined below). Any notice given
by the Participant pursuant to the preceding sentence shall take precedence over
the provisions of any other plan, arrangement or agreement governing the
Participant’s rights and entitlements to any benefits or compensation.

(b) The determination of whether the Payments shall be reduced as provided in
Section 6.2(a) and the amount of such reduction shall be made at the Employer’s
expense by the Accounting Firm, which shall provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation to the Employer and the Participant within

 

21



--------------------------------------------------------------------------------

thirty business days after the Termination Date. If the Accounting Firm
determines that no Excise Tax is payable by the Participant with respect to the
Payments, it shall furnish the Participant with an opinion reasonably acceptable
to the Participant that no Excise Tax will be imposed with respect to any such
payments and, absent manifest error, such Determination shall be binding, final
and conclusive upon the Employer and the Participant.

ARTICLE VII

SUCCESSORS TO EMPLOYER

7.1. Successors. This Plan shall bind any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company and its subsidiaries including the
Employer, in the same manner and to the same extent that the Company and its
subsidiaries including the Employer would be obligated under this Plan if no
succession had taken place. In the case of any transaction in which a successor
would not by the foregoing provision or by operation of law be bound by this
Plan, the Company shall require such successor expressly and unconditionally to
assume and agree to perform the obligations of the Company and each Employer
under this Plan, in the same manner and to the same extent that the Company and
each Employer would be required to perform if no such succession had taken
place.

7.2. Impact of Merck/Schering-Plough Merger.

(a) This Plan, as amended and restated shall be assumed by Merck & Co, Inc. upon
the effective time of the Merck/Schering-Plough Merger.

(b) For Participant’s who were active Participants in the Plan prior to the
Restatement Date, with respect to the determination of such Participant’s right
to Severance Benefits, and for all other purposes under the Plan, a “Change in
Control” shall mean both a “Change in Control” defined in Section 2.7 of the
Plan and an “MSD Change in Control” defined in Section 2.26 of the Plan for the
period beginning on the Restatement Date and ending on the first anniversary of
the Restatement Date.

(c) With respect to awards of stock options, restricted stock, restricted stock
units or other forms of equity awards issued pursuant to the MSD 2007 Stock
Incentive Plan (formerly known as the Merck & Co., Inc. Stock Incentive Plan) or
any other incentive plans of the Company or its subsidiaries following the
effective date of the Merck/Schering-Plough Merger, a “Change in Control” shall
mean a “Change in Control” defined in Section 2.7 of the Plan; provided,
however, that for any stock options, restricted stock, restricted stock units or
other forms of equity awards that were issued prior to the effective date of the
Merck/Schering-Plough Merger pursuant to the MSD 2007 Stock Incentive Plan and
the Prior Equity Plans, a “Change in Control” shall mean both a “Change in
Control” defined in Section 2.7 of the Plan and an “MSD Change in Control”
defined in Section 2.26 of the Plan for the remaining term of such outstanding
awards.

 

22



--------------------------------------------------------------------------------

ARTICLE VIII

DURATION, AMENDMENT AND PLAN TERMINATION

8.1. Duration. This Plan shall continue in effect until terminated in accordance
with Section 8.2. If a Change in Control occurs, this Plan shall continue in
full force and effect and shall not terminate or expire until after all
Participants who have become entitled to Severance Benefits hereunder shall have
received such payments in full.

8.2. Amendment and Termination. Prior to a Change in Control, the Plan may be
amended or modified in any respect, and may be terminated, in any such case by
resolution adopted by two-thirds of the Compensation and Benefits Committee of
the Board; provided, however, that no such amendment, modification or
termination that would adversely affect the benefits or protections hereunder of
any individual who is a Participant as of the date such amendment, modification
or termination is adopted shall be effective as it relates to such individual
unless no Change in Control occurs within one year after such adoption, any such
attempted amendment, modification or termination adopted within one year prior
to a Change in Control being null and void ab initio as it relates to all such
individuals who were Participants prior to such adoption (it being understood,
however, that, subject to Section 4.2, the hiring, termination of employment,
promotion or demotion of any employee of the Employer or transfer of an
employee’s employment from an Employer to an Affiliate that is not an Employer
prior to a Change in Control shall not be construed to be an amendment,
modification or termination of the Plan); provided, further, however, that the
Plan may not be amended, modified or terminated, (i) at the request of a third
party who has indicated an intention or taken steps to effect a Change in
Control and who effectuates a Change in Control or (ii) otherwise in connection
with, or in anticipation of, a Change in Control which actually occurs, any such
attempted amendment, modification or termination being null and void ab initio.
Any action taken to amend, modify or terminate the Plan which is taken after the
execution of an agreement providing for a transaction or transactions which, if
consummated, would constitute a Change in Control shall conclusively be presumed
to have been taken in connection with a Change in Control. From and after the
occurrence of a Change in Control, the Plan may not be amended or modified in
any manner that would in any way adversely affect the benefits or protections
provided hereunder to any individual who is a Participant in the Plan on the
date the Change in Control occurs. The revision of the release of claims
attached hereto as Appendix A shall be deemed to be a modification of the Plan
for purposes of this Section 8.2.

8.3. Form of Amendment. The form of any amendment or termination of the Plan in
accordance with Section 8.2 hereof shall be a written instrument signed by a
duly authorized officer or officers of the Company, certifying that the
amendment or termination has been approved by the Compensation and Benefits
Committee of the Board.

ARTICLE IX

SECTION 409A OF THE CODE

9.1. General. To the extent applicable, the provisions of this Plan shall be
construed in a manner consistent with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder
(collectively, “Section 409A”). If the Compensation and Benefits Committee of
the Board believes, at any time, that any benefit or

 

23



--------------------------------------------------------------------------------

right to which a Participant is entitled under the Plan that is either subject
to Section 409A or exempt from Section 409A does not so comply, the Compensation
and Benefits Committee of the Board may in its sole discretion adopt such
amendments to this Plan or take such other actions that the Compensation and
Benefits Committee of the Board determines are necessary or appropriate to
either exempt the such benefits and rights from Section 409A or comply with the
requirements of Section 409A; provided, however, that this Section 9.1 shall not
create any obligation on the part of the Compensation and Benefits Committee of
the Board to adopt any such amendment or take any other action.

9.2. Distributions on Account of Separation from Service. Notwithstanding
anything to the contrary, if and to the extent required to comply with
Section 409A, any payment or benefit required to be paid under this Plan as part
of the Participant’s Severance Benefits shall be made upon the Participant
incurring a “separation of service” within the meaning of Code Section 409A as
of the Participant’s Termination Date, or day after the end of any Extension
Period, as set forth in Section 5.3, if later.

9.3. Timing of Severance Payments. In the case where this Plan provides for the
payment of an amount that constitutes nonqualified deferred compensation under
Section 409A to be made to the Participant within a designated period (e.g.
within 30 days after the Termination Date) and such period begins and ends in
different calendar years, the exact payment date within such range shall,
subject to Section 9.4 below, be determined by the Compensation and Benefits
Committee of the Board, in its sole discretion, and the Participant shall have
no right to designate the year in which the payment shall be made.

9.4. Delay of Payments for Specified Employees. Notwithstanding anything in this
Plan to the contrary, if the Participant is deemed to be a “specified employee”
for purposes of Section 409A, no Severance Benefits or other payments pursuant
to, or contemplated by, this Plan shall be made to the Participant before the
date that is six months after the Participant’s “separation from service” (or,
if earlier, the date of the Participant’s death) if and to the extent that such
payment or benefit constitutes deferred compensation (or may be nonqualified
deferred compensation) under Section 409A. Any payment or benefit delayed by
reason of the prior sentence shall be paid out or provided in a single lump sum
without interest at the end of such required delay period in order to catch up
to the original payment schedule.

9.5. No Acceleration of Payments. No payment or benefit that is subject to
Section 409A may be accelerated, except in compliance with Section 409A and the
provisions of this Plan, and no amount that is subject to Section 409A shall be
paid prior to the earliest date on which it may be paid without violating
Section 409A.

9.6. Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Plan, each separately identified
amount to which a Participant is entitled under this Plan as part of the
Severance Benefits shall be treated as a separate payment. In addition, to the
extent permissible under Section 409A, any series of installment payments under
this Plan as part of the Severance Benefits shall be treated as a right to a
series of separate payments.

 

24



--------------------------------------------------------------------------------

9.7. Gross Up. In the event a Participant becomes entitled to a Gross-Up Payment
under Article VI, the Gross-Up Payment shall in no event be made later than
December 31 of the year following the year during which the related Excise Tax
is remitted to the Internal Revenue Service.

9.8. Continued Health Benefits. In the event that Participant receives continued
health benefits pursuant to Section 4.3 of this Plan that is not otherwise
exempt under Section 409A, such expense or reimbursement shall meet the
following requirements: (i) the amount of expenses eligible for reimbursement
provided to the Participant during any calendar year will not affect the amount
of expenses eligible for reimbursement or in-kind benefits provided to the
Participant in any other calendar year, (ii) the reimbursements for expenses for
which the Participant is entitled to be reimbursed shall be made on or before
the last day of the calendar year following the calendar year in which the
applicable expense is incurred, and (iii) the right to payment or reimbursement
on in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit.

9.9. Reimbursements. Notwithstanding anything in this Plan to the contrary, any
payment, to the extent such payment constitutes deferral of compensation under
Section 409A, to reimburse the Participant, including but not limited to
reimbursements pursuant to Section 9.8 above, shall be made no later than the
end of the Participant’s taxable year next following the Participant’s taxable
year in which the Participant incurs such expense.

ARTICLE X

MISCELLANEOUS

10.1. Legal Fees and Expenses. The Employer shall pay all legal fees and related
expenses (including the costs of experts, evidence and counsel) reasonably and
in good faith incurred by a Participant if the Participant prevails on his or
her claim for relief in an action (i) by the Participant to obtain or enforce
any right or benefit provided by this Plan or (ii) by the Company or the
Employer to enforce post-termination covenants against the Participant.

10.2. Employment Status. This Plan does not constitute a contract of employment
or impose on any Employer any obligation to retain any Participant as an
employee, to change the status of any Participant’s employment as an Executive
Committee Member or Other Executive (as applicable), or to change any employment
policies of any Employer.

10.3. Withholding of Taxes. The Employer shall withhold from any amounts payable
under this Plan all federal, state, local or other taxes that are legally
required to be withheld.

10.4. No Effect on Other Benefits. Severance Benefits shall not be counted as
compensation for purposes of determining benefits under other benefit plans,
programs, policies and agreements, except to the extent expressly provided
therein or herein.

10.5. Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

25



--------------------------------------------------------------------------------

10.6. Settlement of Claims. The Employer’s obligation to make the payments
provided for in this Plan and otherwise to perform its obligations hereunder
shall not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, defense, recoupment, or other right which the Employer
may have against a Participant or others.

10.7. Unfunded Obligation. All Severance Benefits provided under this Plan shall
constitute an unfunded obligation of the Employer. Payments shall be made, as
due, from the general funds of the Employer. This Plan shall constitute solely
an unsecured promise by the Employer to provide such benefits to Participants to
the extent provided herein. For avoidance of doubt, any pension, health or life
insurance benefits to which a Participant may be entitled under this Plan shall
be provided under other applicable employee benefit plans of the Company or the
Employer. This Plan does not provide the substantive benefits under such other
employee benefit plans, and nothing in this Plan shall restrict the Company’s or
Employer’s ability to amend, modify or terminate such other employee benefit
plans (whether before or after a Change in Control (but subject to Section 2.17
following a Change in Control)).

10.8. Governing Law. It is intended that the Plan be an “employee welfare
benefit plan” within the meaning of Section 3(1) of ERISA, and the Plan shall be
administered in a manner consistent with such intent. The Plan and all rights
thereunder shall be governed and construed in accordance with ERISA and, to the
extent not preempted by federal law, with the laws of the state of New Jersey,
wherein venue shall lie for any dispute arising hereunder. This Plan shall also
be subject to all applicable non-U.S. laws as to Participants employed by
subsidiaries of the Company located outside of the United States. Subject to the
express terms and conditions set forth in the Plan, the Compensation and
Benefits Committee of the Board shall have the power from time to time to
construe and interpret the Plan and to establish, amend and revoke rules and
regulations for the administration of the Plan, including, but not limited to,
correcting any defect or supplying any omission, or reconciling any
inconsistency in the Plan, in the manner and to the extent it shall deem
necessary or advisable, including so that the Plan and the operation of the Plan
complies with the Code and other applicable law, and otherwise to make the Plan
fully effective.

10.9. Assignment. This Plan shall inure to the benefit of and shall be
enforceable by a Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If a
Participant should die while any amount is still payable to the Participant
under this Plan had the Participant continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Plan to the Participant’s estate. A Participant’s rights under this Plan shall
not otherwise be transferable or subject to lien or attachment.

10.10. Enforcement. This Plan is intended to constitute an enforceable contract
between the Employer and each Participant subject to the terms hereof.

10.11. Restatement Date. This Plan was originally effective as of November 23,
2004 and is Amended and Restated effective as of the date of the consummation of
the Merck/Schering-Plough Merger.

 

26



--------------------------------------------------------------------------------

Appendix A

Form of Release of Claims

GENERAL RELEASE

1. General Release.

In consideration of the payments and benefits to be made under the Merck & Co.,
Inc. Change in Control Separation Benefits Plan (the “Plan”),
                     (the “Employee”), with the intention of binding the
Employee and the Employee’s heirs, executors, administrators and assigns, does
hereby release, remise, acquit and forever discharge Merck and Co., Inc. (the
“Company”) and each of its subsidiaries and affiliates (the “Company Affiliated
Group”), including Merck Sharp & Dohme Corp. or its subsidiaries (the
“Employer”), their present and former officers, directors, executives, agents,
attorneys, employees and employee benefits plans (and the fiduciaries thereof),
and the successors, predecessors and assigns of each of the foregoing
(collectively, the “Company Released Parties”), of and from any and all claims,
actions, causes of action, complaints, charges, demands, rights, damages, debts,
sums of money, accounts, financial obligations, suits, expenses, attorneys’ fees
and liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected which the Employee, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, against any Company Released Party in any capacity, including,
without limitation, any and all claims (i) arising out of or in any way
connected with the Employee’s service to any member of the Company Affiliated
Group (or the predecessors thereof) in any capacity, or the termination of such
service in any such capacity, (ii) for severance or vacation benefits, unpaid
wages, salary or incentive payments, (iii) for breach of contract, wrongful
discharge, impairment of economic opportunity, defamation, intentional
infliction of emotional harm or other tort and (iv) for any violation of
applicable state and local labor and employment laws (including, without
limitation, all laws concerning unlawful and unfair labor and employment
practices), any and all claims based on the Employee Retirement Income Security
Act of 1974 (“ERISA”), any and all claims arising under the civil rights laws of
any federal, state or local jurisdiction, including, without limitation, Title
VII of the Civil Rights Act of 1964 (“Title VII”), the Americans with
Disabilities Act (“ADA”), Sections 503 and 504 of the Rehabilitation Act, the
Family and Medical Leave Act, the Age Discrimination in Employment Act (“ADEA”),
the Pennsylvania Human Relations Act, the New Jersey Law Against Discrimination
and any and all claims under any whistleblower laws or whistleblower provisions
of other laws including, without limitation, the New Jersey Conscientious
Employee Protection Act, excepting only:

(a) rights of the Employee under this General Release and the Plan;

(b) rights of the Employee relating to equity awards held by the Employee as of
his or her Termination Date (as defined in the Plan);

 

27



--------------------------------------------------------------------------------

(c) the right of the Employee to receive COBRA continuation coverage in
accordance with applicable law;

(d) rights to indemnification the Employee may have (i) under applicable
corporate law, (ii) under the by-laws or certificate of incorporation of any
Company Released Party or (iii) as an insured under any director’s and officer’s
liability insurance policy now or previously in force;

(e) claims (i) for benefits under any health, disability, retirement, deferred
compensation, life insurance or other, similar employee benefit plan or
arrangement of the Company Affiliated Group and (ii) for earned but unused
vacation pay through the Termination Date in accordance with an applicable
policy of the Company or its subsidiaries, including the Employer; and

(f) claims for the reimbursement of unreimbursed business expenses incurred
prior to the Termination Date pursuant to an applicable policy of the Company or
its subsidiaries, including the Employer.

2. No Admissions. The Employee acknowledges and agrees that this General Release
is not to be construed in any way as an admission of any liability whatsoever by
any Company Released Party, any such liability being expressly denied.

3. Application to all Forms of Relief. This General Release applies to any
relief no matter how called, including, without limitation, wages, back pay,
front pay, compensatory damages, liquidated damages, punitive damages for pain
or suffering, costs and attorney’s fees and expenses.

4. Specific Waiver. The Employee specifically acknowledges that his or her
acceptance of the terms of this General Release is, among other things, a
specific waiver of his or her rights, claims and causes of action under Title
VII, ADEA, ADA and any state or local law or regulation in respect of
discrimination of any kind; provided, however, that nothing herein shall be
deemed, nor does anything herein purport, to be a waiver of any right or claim
or cause of action which by law the Employee is not permitted to waive.

5. No Complaints or Other Claims. The Employee acknowledges and agrees that he
or she has not, with respect to any transaction or state of facts existing prior
to the date hereof, filed any complaints, charges or lawsuits against any
Company Released Party with any governmental agency, court or tribunal.

6. Conditions of General Release.

(a) Terms and Conditions. From and after the Termination Date, the Employee
shall abide by all the terms and conditions of this General Release and the
terms and conditions set forth in the Terms and Conditions of Employment signed
by the Employee, which is incorporated herein by reference.

 

28



--------------------------------------------------------------------------------

(b) Confidentiality. The Employee shall not, without the prior written consent
of the Company or its subsidiaries, including the Employer, or as may otherwise
be required by law or any legal process, or as is necessary in connection with
any adversarial proceeding against any member of the Company Affiliated Group
(in which case the Employee shall cooperate with the Company or its
subsidiaries, including the Employer, in obtaining a protective order at the
Company’s (or its subsidiaries’) expense against disclosure by a court of
competent jurisdiction), communicate, to anyone other than the Company or its
subsidiaries, including the Employer, and those designated by the Company or its
subsidiaries, including the Employer, or on behalf of the Company or its
subsidiaries, including the Employer, in the furtherance of its business, any
trade secrets, confidential information, knowledge or data relating to any
member of the Company Affiliated Group, obtained by the Employee during the
Employee’s employment by the Company or its subsidiaries, including the
Employer, that is not generally available public knowledge (other than by acts
by the Employee in violation of this General Release).

(c) Return of Company Material. The Employee represents that he or she has
returned to the Company or its subsidiaries, including the Employer, all Company
Material (as defined below). For purposes of this Section 6(c), “Company
Material” means any documents, files and other property and information of any
kind belonging or relating to (i) any member of the Company Affiliated Group,
(ii) the current and former suppliers, creditors, directors, officers,
employees, agents and customers of any of them or (iii) the businesses,
products, services and operations (including without limitation, business,
financial and accounting practices) of any of them, in each case whether
tangible or intangible (including, without limitation, credit cards, building
and office access cards, keys, computer equipment, cellular telephones, pagers,
electronic devices, hardware, manuals, files, documents, records, software,
customer data, research, financial data and information, memoranda, surveys,
correspondence, statistics and payroll and other employee data, and any copies,
compilations, extracts, excerpts, summaries and other notes thereof or relating
thereto), excluding only information (x) that is generally available public
knowledge or (y) that relates to the Employee’s compensation or employee
benefits.

(d) Cooperation. Following the Termination Date, the Employee shall reasonably
cooperate with the Company or its subsidiaries, including the Employer, upon
reasonable request of the Board and be reasonably available to the Company or
its subsidiaries, including the Employer, with respect to matters arising out of
the Employee’s services to the Company Affiliated Group.

(e) Nondisparagement. The Employee agrees not to communicate negatively about or
otherwise disparage any Company Released Party or the products or businesses of
any of them in any way whatsoever.

(f) Nonsolicitation. The Employee agrees that for the period of time beginning
on the date hereof and ending on the second anniversary of the date of the
Change in Control, the Employee shall not, either directly or indirectly,
solicit, entice, persuade, induce or otherwise attempt to influence any person
who is employed by any member of the Company Affiliated Group to terminate such
person’s employment by such member of the Company Affiliated Group. The Employee
also agrees that for the same period of time he or she shall not assist any
person or entity in the recruitment of any person who is employed by any member
of the Company Affiliated Group. The Employee’s provision of a reference to or
in respect of any individual shall not be a violation this Section 6(f).

 

29



--------------------------------------------------------------------------------

(g) No Representation. The Employee acknowledges that, other than as set forth
in this Agreement and the Plan, (i) no promises have been made to him or her and
(ii) in signing this General Release the Employee is not relying upon any
statement or representation made by or on behalf of any Company Released Party
and each or any of them concerning the merits of any claims or the nature,
amount, extent or duration of any damages relating to any claims or the amount
of any money, benefits, or compensation due the Employee or claimed by the
Employee, or concerning the General Release or concerning any other thing or
matter.

(h) Injunctive Relief. In the event of a breach or threatened breach by the
Employee of this Section 6, the Employee agrees that the Company or its
subsidiaries, including the Employer, shall be entitled to injunctive relief in
a court of appropriate jurisdiction to remedy any such breach or threatened
breach, the Employee acknowledging that damages would be inadequate or
insufficient.

7. Voluntariness. The Employee agrees that he or she is relying solely upon his
or her own judgment; that the Employee is over eighteen years of age and is
legally competent to sign this General Release; that the Employee is signing
this General Release of his or her own free will; that the Employee has read and
understood the General Release before signing it; and that the Employee is
signing this General Release in exchange for consideration that he or she
believes is satisfactory and adequate.

8. Legal Counsel. The Employee acknowledges that he or she has been informed of
the right to consult with legal counsel and has been encouraged to do so.

9. Complete Agreement/Severability. This General Release constitutes the
complete and final agreement between the parties and supersedes and replaces all
prior or contemporaneous agreements, negotiations, or discussions relating to
the subject matter of this General Release. All provisions and portions of this
General Release are severable. If any provision or portion of this General
Release or the application of any provision or portion of the General Release
shall be determined to be invalid or unenforceable to any extent or for any
reason, all other provisions and portions of this General Release shall remain
in full force and shall continue to be enforceable to the fullest and greatest
extent permitted by law.

10. Acceptance. The Employee acknowledges that he or she has been given a period
of twenty-one (21) days within which to consider this General Release, unless
applicable law requires a longer period, in which case the Employee shall be
advised of such longer period and such longer period shall apply. The Employee
may accept this General Release at any time within this period of time by
signing the General Release and returning it to the Employer.

11. Revocability. This General Release shall not become effective or enforceable
until seven (7) calendar days after the Employee signs it. The Employee may
revoke his or her acceptance of this General Release at any time within that
seven (7) calendar day period by sending written notice to the Company,
addressed to the Company’s Corporate Secretary at its headquarters. Such notice
must be received by the Company within the seven (7) calendar day period in
order to be effective and, if so received, would void this General Release for
all purposes.

 

30



--------------------------------------------------------------------------------

12. Amendment, Termination of Plans. The Company retains the right (to the
extent permitted by law) to amend, modify or terminate the Plan in accordance
with its terms, and nothing in this General Release affects or alters that
right. If the Employee signs and returns the General Release, any later
amendment, modification or termination shall have no effect on the amount of
Severance Benefits the Employee is eligible to receive as set forth in the Plan
as in effect on the date that the Employee signs this General Release.

13. Governing Law. Except for issues or matters as to which federal law is
applicable, this General Release shall be governed by and construed and enforced
in accordance with the laws of the State of New Jersey without giving effect to
the conflicts of law principles thereof.

Please indicate your acceptance of this General Release by signing and dating
this letter and returning it to the Company. A duplicate of this letter is
enclosed for your records.

 

Very truly yours,

 

Name:  

 

Title:

 

 

 

ACCEPTED AND AGREED:

 

 

 

31



--------------------------------------------------------------------------------

Appendix B

Description of Change-in-Control Benefits under the MSD Salaried Retirement Plan

This Appendix describes benefits under the Pension Plan and the Supplemental
Plan provided to a Participant in the Plan if such Participant signs and returns
the release of claims in use under the Plan.

1. If a Participant’s employment is terminated in circumstances entitling him or
her to the Severance Benefits provided in Section 4.3(b) of the Plan,

a) For a Participant who participates in the Pension Plan and on his or her
Termination Date is not at least age 55 with at least ten years of Credited
Service under the Pension Plan but would attain at least age 50 and have at
least ten years of Credited Service under the Pension Plan within two years
following the date of the Change in Control (assuming continued employment
during the entirety of such two-year period), then the Participant shall be
deemed to be eligible for a subsidized early retirement benefit under the
Pension Plan commencing no earlier than age 55 based on his or her Credited
Service under the Pension Plan accrued as of his or her Termination Date.

b) For a Participant who participates in the Pension Plan and on his or her
Termination Date is not at least age 65 but would attain at least age 65 within
two years following the date of the Change in Control without regard to years of
Credited Service (assuming continued employment during the entirety of such
two-year period), then the Participant shall be deemed to be eligible for a
benefit unreduced for early commencement under the Pension Plan commencing as
soon after his or her Termination Date that he or she elects to commence to
receive benefits.

c) For a Participant who participates in the Pension Plan and on his or her
Termination Date is not eligible for the “Rule of 85 Transition Benefit” (as
such term is defined in the Pension Plan) but would have been eligible for the
Rule of 85 Transition Benefit within two years following the date of the Change
in Control (assuming continued employment during the entirety of such two-year
period), then the Participant shall be deemed to be eligible for the Rule of 85
Transition Benefit upon commencement of his or her pension benefit under the
Pension Plan.

2. If a Participant’s employment is terminated in circumstances entitling him or
her to the Severance Benefits provided in Section 4.3(a) of the Plan,

a) If the Participant participates in the Supplemental Plan at any time prior to
the Termination Date, the Employer shall adjust the benefit payable thereunder
(a) by adding a number of years of additional Credited Service to the
Participant’s existing Credited Service as of the Termination Date equal to the
Multiple, (b) by assuming for each of the years of Credited Service added
pursuant to clause (a) that the Participant’s Compensation (as such term is
defined in the Pension Plan) was equal to the sum of the Participant’s Base
Salary and Bonus Amount, (c) by adding a number of years of age to the
Participant thereunder equal to the Multiple and (d) then by calculating the
Participant’s pension in accordance with the formula provided therein as of
immediately prior to the Change in Control or, if greater, as of the Termination
Date. Anything in this Article II to the contrary notwithstanding, the
application of the Multiple and any additional years of age shall not cause the
Participant’s total years of Credited Service or age to exceed the amount that
would have applied to the Participant if his or her employment had continued to
age 65.

 

32



--------------------------------------------------------------------------------

3. The benefits described in Article I of this Appendix shall be payable from
the Pension Plan and, to the extent that such benefits cannot be paid from the
Pension Plan, then such benefits shall be paid under the Supplemental Plan or
under new arrangements or from the Employer’s general assets as provided by
Section 4.3(b)(5) of the Plan. The benefits provided under Article II shall be
paid from the Supplemental Plan or under new arrangements or from the Employer’s
general assets as provided by Section 4.3(b)(5) of the Plan.

 

33